— Motion to be relieved of judgment for costs denied. Memorandum: On appeal from the Court of Claims, we affirmed and granted costs against the State. Our order was reversed by the Court of Appeals and the claim against the State was dismissed (Eiseman v State of New York, 109 AD2d 46, revd 70 NY2d 175). The State now moves for an order relieving it from the judgment for costs. CPLR 5015 (a) (5) provides that the court which rendered a judgment or order may relieve a party from it where there has been a reversal of a prior judgment or order upon which it was based. Since the judgment for costs was entered in the Court of Claims, the State should address its motion to that court. Present — Dillon, P. J., Doerr, Boomer, Pine and Lawton, JJ.